significant index no v0 u department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division wecos 2a0 te porat ar re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been denied the company is involved in hardship was brought about by the loss of two major depleted the company’s working_capital and resulted in a loss of bonding which forced the company to enter a different the current financial which oe - yau were notified in a letter dated octcber that your requesi nad been tentatively denied a conference of right was held on date at the time a decision was made to obtain a revised actuarial valuation using an acceptable funding method and actuarial assumptions then to await your review of the 5-year financial projection that was earlier submitted and your submission of a monthly payment schedule that would fund the plan ongoing assuming the waiver was to be granted in a letter dated date you stated that based on your current financial condition the company would be filing for a distress termination of this plan because it is unreasonable to assume that the plan will continue only if a funding waiver is __ granted your request for a waiver of the minimum_funding_standard for the-plan year ending date has been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending date and date you should file a form_5330 as soon as possible to report and pay the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in if you require further assistance in this matter please contact sincerely yours none m reste by ctnthow wloslawg- donna m prestia employee_plans actuarial group manager
